                        UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF MICHIGAN (SOUTHERN DIVISION (1))


WOLVERINE WORLD WIDE, INC.,
a Delaware corporation
formerly known as                                           Case No.: 1:19-cv-00010-JTN-ESC
Wolverine Shoe & Tanning Corporation
                                                            Related Cases: 1:17-cv-00039-JTN-ESC
                 Plaintiff,                                                1:18-cv-00039-JTN-ESC
                                                                           1:18-cv-01302-JTN-ESC
v                                                           Kent County Circuit Court, 18-11116-CBB

AMERICAN INSURANCE COMPANY, THE,                            Judge Janet T. Neff
an Ohio corporation, et al,                                 Magistrate Judge Ellen S. Carmody

                 Defendants.


        SPECIAL MASTER INITIAL CASE MANAGEMENT/SCHEDULING ORDER

      The Special Master having reviewed the Court filings, the Joint Status Report in Advance of

Status Conference, email submissions of the parties and having reviewed the case law cited by the

parties enters the following Order for Initial Case Management/Scheduling Order:

    Stipulations to Join Parties or Amend Pleadings                                   By motion

    Rule 26(a)(1) Disclosures (including lay witnesses)                Plaintiff:     August 2, 2019
                                                                    Defendants:       August 2, 2019
    Disclose name, address, area of expertise and                      Plaintiff:     September 13, 2019
    a short summary of expected testimony                           Defendants:       October 11, 2019
    of expert witnesses pursuant to Rule 26(a)(2)(A)
    Disclosure of Expert Reports pursuant to                           Plaintiff:     November 15, 2019
    Rule 26(a)(2)(B)                                                Defendants:       December 13, 2019

    Completion of Discovery1 relative to the duty to defend and                       January 10, 2020
    exhaustion of policies
    Dispositive Motions relative to the duty to defend and                            February 14, 2020
    exhaustion of policies



1
 A conference shall be scheduled at a date determined by the Special Master to discuss discovery relative to the
duty to indemnify, alternative dispute resolution, and any remaining issues.
   1. Joinder of Parties and Amendment of Pleadings: All stipulations for joinder of parties and
      all stipulations to amend the pleadings must be filed by the date set forth in the table above
      to ensure amendment as a matter of consent under Rule 15(a)(2). Proposed amendments
      after the noted date are by leave of Court and the Special Master.

   2. Disclosures and Exchanges: Deadlines for exchange of Rule 26(a)(1) disclosures, names
      of lay witnesses, identification of experts, production of documents, and disclosure of
      expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

   3. Discovery: All discovery proceedings shall be completed no later than the date set forth in
      the table above, and shall not continue beyond this date. All interrogatories, requests for
      admissions, and other written discovery requests must be served no later than thirty days
      before the close of discovery. All depositions must be completed before the close of
      discovery.




Date: July 11, 2019                           /s/ Paula J. Manderfield
                                              SPECIAL MASTER PAULA J. MANDERFIELD
